Morwitz v De Angelis (2017 NY Slip Op 08200)





Morwitz v De Angelis


2017 NY Slip Op 08200


Decided on November 21, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 21, 2017

Friedman, J.P., Gische, Kapnick, Kahn, Moulton, JJ.


5017 600007/10

[*1]Vicki Morwitz, et al., Plaintiffs-Appellants,
vMobili De Angelis, et al., Defendants, Central Plumbing Specialties Co., Inc., Defendant-Respondent.


Law Office of Joseph H. Green, PLLC, Tarrytown (Joseph H. Green of counsel), for appellants.
The Salvo Law Firm PC, Tarrytown (Cindy D. Salvo of counsel), for respondent.

Order, Supreme Court, New York County (Arthur F. Engoron, J.), entered September 28, 2015, which, to the extent appealed from as limited by the briefs, after a nonjury trial, dismissed the breach of contract and General Business Law §§ 349 and 350 causes of action against defendant Central Plumbing Specialties Co., Inc. (Central), unanimously affirmed, without costs.
Since a fair interpretation of the evidence supports the determination of the fact finding court, based largely on its assessment of the credibility of the witnesses, that plaintiffs' claims under General Business Law §§ 349 and 350 are without merit, we are obliged to defer to it (see Thoreson v Penthouse Intl ., 80 NY2d 490, 495 [1992]). The claims for breach of contract, based on the allegation that defendants promised to deliver an "Italian" cabinet, was correctly dismissed as barred by the parol evidence rule, inasmuch as the parties' integrated and detailed written agreement did not specify that the cabinet was required to be "Italian" (see Matter of Primex IntI. Corp. v Wal-Mart Stores , 89 NY2d 594, 600 [1997]; Braten v Bankers Trust Co. , 60 NY2d 155, 162 [1993]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: NOVEMBER 21, 2017
CLERK